Citation Nr: 1441301	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified at a May 2011 Board hearing held at the RO; a transcript is of record.

Review of the record reveals that there has been substantial compliance with the directives of the Board's September 2011 remand; an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, in March 2014, the Board obtained the opinion of a medical specialist from the Veterans Health Administration (VHA); the Veteran was subsequently informed that the Board had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Consideration of the case may now proceed.

The Board's September 2011 decision remanded the issue of entitlement to service connection for tinnitus was previously on appeal.  While in remand status, the RO granted service connection for tinnitus in a December 2011 rating decision.  As the issue in controversy has been resolved, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's preexisting hearing loss was not aggravated by his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in December 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  VA examinations were conducted in August 2006 and November 2011.  Additionally, the VA obtained an opinion from a medical specialist from the VHA in April 2014.  These examinations and opinion, in the aggregate, are competent for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his bilateral hearing loss claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim for service connection for bilateral hearing loss.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  In this case, service records show decreased hearing acuity was noted on the Veteran's induction examination.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  The service treatment records reflect that results of an audiogram conducted at the December 1965 induction examination, converted into ISO-ANSI standards, were as follows:







500
1000
2000
3000
4000
RIGHT
10
5
10
	*
55
LEFT
5
0
5
*
50

A physical profile serial report dated in May 1966 noted a revised physical profile (PULHES) that included H-2 for hearing, and a finding of defective hearing.  Thus, the Board finds that the Veteran's hearing loss disability existed prior to service. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Board finds that the Veteran's hearing loss disability was not aggravated by service.  Results of an audiogram conducted at the January 1970 separation examination were as follows:




 



500
1000
2000
3000
4000
RIGHT
10
5
5
30
30
LEFT
15
5
0
40
30

When the Veteran was examined in connection with his claim for benefits in August 2006, the examiner opined that the Veteran's currently diagnosed hearing loss was less likely as not the result of military service as his pre-existing hearing loss did not progress while on active duty in the military.  The November 2011 VA examiner also opined that the Veteran's hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner's rationale was that a review of the Veteran's claims file revealed that he had pre-existing hearing loss in the high-frequencies (300-6000 Hz), bilaterally, on his Rudmose enlistment audiology examination in 1965 and his separation audiology examination in 1970 did not reveal any significant hearing threshold shifts bilaterally.  The examiner noted that hearing thresholds in the higher frequencies were slightly better than those obtained at enlistment.  The examiner noted that hearing loss was not aggravated beyond normal progression in military service as no significant threshold shifts occurred during his military service.

The March 2014 VHA opinion noted electronic hearing testing conducted at enlistment and at discharge shows the Veteran did not have a significant threshold shift beyond normal variability while in service (there was no aggravation of the Veteran's pre-existing hearing loss and no significant threshold shift beyond normal variability at any frequency during service).  He further noted that ASA and ISO zero reference levels were taken into consideration.  The audiologist stated that based on electronic hearing testing conducted at enlistment and at discharge, it is his opinion that the Veteran's current hearing loss is less likely as not caused by or a result of noise exposure while in service.  He further opined it is more likely that the Veteran's current hearing loss is due to post-service occupational/ recreational/ environmental noise exposure and/or other etiologies unrelated to noise exposure while in service.

The Board acknowledges that the Veteran's private otolaryngologist and audiologist submitted an October 2009 statement opining that the Veteran's hearing loss is more likely than not related to noise exposure while in the military.  However, it is not clear that either of these medical professionals was aware of the Veteran's preexisting hearing loss, or of the clinical findings documented during service that did not show worsening of the Veteran's hearing acuity over the course of his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Further, to the extent that the Veteran asserts that his current bilateral hearing loss was caused by or aggravated by service, this is contradicted by his service treatment records and the VA and VHA medical opinions of record.  In any case, the record does not establish that the Veteran is competent to identify the distinction between the occurrence of symptoms and an underlying increase in the severity of a disability; it is not clear he has undergone the necessary medical training.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


